 Case 3:17-cv-01362 Document 1230 Filed 03/01/21 Page 1 of 4 PageID #: 42581




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                             CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                             CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.

             CT2 STIPULATION REGARDING DELOITTE DOCUMENTS:
             CARDINAL HEALTH AND HUNTINGTON/CABELL COUNTY

       Defendant, Cardinal Health, Inc. (“Cardinal Health”) and Plaintiffs, City of Huntington

(City) and Cabell County Commission (County), stipulate as follows regarding certain documents

produced by non-party Deloitte in this litigation referenced in Appendix A hereto.

       1.      Cardinal Health stipulates that it will not object to the authenticity of these

documents pursuant to FRE 901 and 902 at trial.

       2.      Cardinal Health stipulates that it will not object to the presentation of these

documents without the use of a sponsoring witness at trial.

       3.      Cardinal Health stipulates that it will not object to these documents on hearsay

grounds, while preserving all objections to testimony about them.




                                                1
 Case 3:17-cv-01362 Document 1230 Filed 03/01/21 Page 2 of 4 PageID #: 42582




       4.     Cardinal Health reserves its right to object to the admissibility of all documents

identified in Appendix A, or to any witness’s testimony about them, including but not limited to

under Federal Rules of Evidence 401, 402, 403, and 408.

Date: March 1, 2021

                                                   Respectfully Submitted,

                                                   Cardinal Health, Inc.

                                                   /s/Steven R. Ruby
                                                   Steven R. Ruby (WVSB #10752)
                                                   Raymond S. Franks II (WVSB #6523)
                                                   CAREY DOUGLAS KESSLER & RUBY
                                                   PLLC
                                                   707 Virginia St. E., Ste. 901
                                                   Charleston, West Virginia 25301
                                                   Tel.: (304) 345-1234
                                                   Fax: (304) 342-1105

                                                   /s/Enu Mainigi
                                                   Enu Mainigi
                                                   F. Lane Heard III
                                                   Ashley W. Hardin
                                                   WILLIAMS & CONNOLLY LLP
                                                   725 Twelfth Street NW
                                                   Tel.: (202) 434-5000
                                                   Fax: (202) 434-5029
                                                   emainigi@wc.com
                                                   lheard@wc.com
                                                   ahardin@wc.com


                                                   Plaintiffs

                                                   /s/Paul T. Farrell, Jr.
                                                   Paul T. Farrell, Jr.
                                                   (WVSB Bar No. 7443)
                                                   FARRELL LAW
                                                   P.O. Box 1180
                                                   Huntington, WV 25714-1180
                                                   paul@farrell.law




                                               2
Case 3:17-cv-01362 Document 1230 Filed 03/01/21 Page 3 of 4 PageID #: 42583




                                         Anne McGinness Kearse
                                         (WVSB No. 12547)
                                         MOTLEY RICE, LLC
                                         28 Bridgeside Blvd.
                                         Mount Pleasant, SC 29464
                                         Tel: 843-216-9000
                                         Fax: 843-216-9450
                                         akearse@motleyrice.com

                                         Michael J. Fuller, Jr.
                                         (WVSB No. 10150)
                                         McHUGH FULLER LAW GROUP, PLLC
                                         97 Elias Whiddon Rd.
                                         Hattiesburg, MS 39402
                                         T: 601-261-2220
                                         F: 601-261-2481
                                         mike@mchughfuller.com




                                     3
 Case 3:17-cv-01362 Document 1230 Filed 03/01/21 Page 4 of 4 PageID #: 42584




                                APPENDIX A


DC00002751 - DC00002752
DC00002753 - DC00002804
DC00010169 - DC00010169
DC00010183 - DC00010200
DC00011311 - DC00011311
DC00039006 - DC00039007
DC00039022 - DC00039022
DC00039023 - DC00039045
DC00049121 - DC00049121
DC00049645 - DC00049645
DC00117692 - DC00117692
DC00120560 - DC00120561
DC00165359 - DC00165360
DC00165901 - DC00165901_0010
DC00173983 - DC00173984




                                      4
